COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00094-CV

Loch ‘n’ Green Village Section Two         §    From the 153rd District Court
Homeowners Association, Inc.

                                           §    of Tarrant County (153-247174-10)
v.

                                           §    May 30, 2013
Sharon Murtaugh, Connie J.
Ragsdale, Pamela L. Johnston,
Eileen Greene, and Russell Greene          §    Opinion by Chief Justice Livingston

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.

      It is further ordered that appellant Loch ‘n’ Green Village Section Two

Homeowners Association, Inc. shall pay all of the costs of this appeal, for which

let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By _________________________________
                                         Chief Justice Terrie Livingston